   Case 1:19-cv-01032-MN Document 4 Filed 09/19/19 Page 1 of 1 PageID #: 24


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MICHAEL KENT, Individually and On Behalf
                                    )
of All Others Similarly Situated,   )
                                    )
                   Plaintiff,       ) Case No. 1:19-cv-01032-MN
                                    )
       v.                           )
                                    )
BABCOCK & WILCOX ENTERPRISES,       )
INC., MATTHEW E. AVRIL, HENRY E.    )
BARTOLI, KENNETH SIEGEL, CYNTHIA S. )
DUBIN, BRIAN R. KAHN, ALAN HOWE,    )
BRYANT RILEY, and KENNETH YOUNG,    )
                                    )
       Defendants.                  )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Michael Kent (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the

“Action”) without prejudice. Defendants have filed neither an answer nor a motion for summary

judgment in the Action, and no class has been certified.

Dated: September 19, 2019                           RIGRODSKY & LONG, P.A.

                                              By: /s/ Brian D. Long
                                                  Brian D. Long (#4347)
OF COUNSEL:                                       Gina M. Serra (#5387)
                                                  300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                      Wilmington, DE 19801
Richard A. Maniskas                               Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
Berwyn, PA 19312                                  Email: bdl@rl-legal.com
Telephone: (484) 324-6800                         Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                              Attorneys for Plaintiff
